Name: 2000/247/EC: Commission Decision of 27 March 2000 terminating the anti-dumping proceeding concerning imports of yellow phosphorus originating in the People's Republic of China (notified under document number C(2000) 709)
 Type: Decision
 Subject Matter: international trade;  competition;  chemistry;  Asia and Oceania
 Date Published: 2000-03-28

 Avis juridique important|32000D02472000/247/EC: Commission Decision of 27 March 2000 terminating the anti-dumping proceeding concerning imports of yellow phosphorus originating in the People's Republic of China (notified under document number C(2000) 709) Official Journal L 077 , 28/03/2000 P. 0023 - 0023Commission Decisionof 27 March 2000terminating the anti-dumping proceeding concerning imports of yellow phosphorus originating in the People's Republic of China(notified under document number C(2000) 709)(2000/247/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 905/98(2), and in particular Article 91(1) thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) On 30 November 1998, the Commission received a complaint concerning the alleged injurious dumping caused by imports of yellow phosphorus originating in the People's Republic of China.(2) The complaint was lodged by Thermphos International BV, representing a major proportion of the total Community production of yellow phosphorus, within the meaning of Articles 4(1) and 5(4) of Regulation (EC) No 384/96.(3) The complaint contained prima facie evidence of the existence of dumping and of material injury resulting therefrom, which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) Accordingly, the Commission, after consultation, by a notice published in the Official Journal of the European Communities(3), initiated an anti-dumping proceeding concerning imports into the Community of yellow phosphorus, currently classifiable within CN code ex 2804 70 00 and originating in the People's Republic of China.(5) The Commission officially advised the exporting producers, importers and representative associations of importers or exporters known to be concerned, the representatives of the exporting country, the representative users, and the complainant Community producer. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.B. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING(6) By letter of 9 February 2000 to the Commission, Thermphos International BV formally withdrew its complaint.(7) In accordance with Article 9(1) Regulation (EC) No 384/96, the proceeding may be terminated where the complaint is withdrawn, unless such termination would not be in the Community interest.(8) The Commission considered that this proceeding should be terminated, since the investigation had not brought to light any considerations showing that such termination would not be in the Community interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Community interest.(9) The Commission therefore concludes that the anti-dumping proceeding concerning imports into the Community of yellow phosphorus originating in the People's Republic of China should be terminated without the imposition of andi-dumping measures,HAS DECIDED AS FOLLOWS:Sole ArticleThe anti-dumping proceeding concerning imports of yellow phosphorus, currently classifiable within CN code ex 2804 70 00 and originating in the People's Republic of China, is hereby terminated.Done at Brussels, 27 March 2000.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 128, 30.4.1998, p. 18.(3) OJ C 10, 14.1.1999, p. 3.